PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_04_FR.txt. II8

| OPINION DISSIDENTE DE M. HUDSON —
[ Traduction. 1.

Le Gouvernement bulgare, dans la présente espèce, a soulevé
une exception préliminaire, demandant à la Cour de se déclarer
incompétente à connaître de la requête introduite par le Gouver-
nement. belge en date du 26 janvier 1938 et de débouter le
Gouvernement belge de ses demandes. Ce déclinatoire de compé-
tence oblige à examiner, dès le début, les sources possibles de
juridiction et les bases dont partent la Belgique et la Bulgarie,
l’une pour affirmer et l’autre pour contester que la Cour soit
compétente pour connaître de la présente instance. Lorsque .
deux Etats, parties à une affaire portée devant la Cour, s’accor-
dent à reconnaître que celle-ci est compétente, il est en général
inutile. que la Cour procède à un nouvel examen afin de confirmer
sa compétence ; mais là où, comme dans le cas présent, sa
compétence est contestée, la Cour doit chercher la source de sa.
juridiction dans le droit applicable, même si les parties peuvent
faire remonter leurs thèses à la même ou aux mêmes sources.

*

Dans la correspondance diplomatique qui a précédé le dépôt.
de la requéte belge, le Traité belgo-bulgare de -conciliation,
d’arbitrage et de règlement judiciaire du. 23 juin 1931 a été
présenté par le ministre de Belgique à Sofia comme la seule.
source de compétence à invoquer. Dans une lettre adressée le-
24 juin 1937 au ministre des Affaires étrangères de Bulgarie, le.
ministre de Belgique: proposa la conclusion d’un compromis, afin
de porter la cause devant la Cour, indiquant que le litige rentrait
dans la catégorie de ceux que les articles 4 et 6 du Traité de.
1931 permettaient de déférer unilatéralement à la Cour, à moins.
qu’un accord ne s'établit pour le soumettre à une procédure.
d'arbitrage ; seule une référence entre parenthèses rappelait la.
déclaration par laquelle la Bulgarie avait reconnu la compé-.-
tence obligatoire de la Cour, mais aucune mention n'était faite.
de la déclaration par laquelle la Belgique avait accepté la.
juridiction obligatoire de la Cour, et aucun désir n’était mani-
festé par le Gouvernement belge de se fonder sur les déclara-
tions réciproques de la Belgique et de la Bulgarie. A la date du
30 juillet 1937, le ministre de Belgique porta a la connaissance:
du ministre des Affaires étrangéres de Bulgarie que, le Gouver-
nement belge n’entrevoyant aucune possibilité d’ accord ‘entre-
les deux Gouvernements afin de soumettre le litige à l'arbitrage,
conformément aux dispositions du Traité de 1931, ce litige.
serait introduit devant la Cour par requête unilatérale du.

58
119 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

Gouvernement belge. Dans sa réponse, en date du 3 août 1937, le
ministre des Affaires étrangères de Bulgarie, se référant à
l'intention du Gouvernement belge de saisir la Cour par une
requête unilatérale fondée sur le Traité de 1931, avisa le
Gouvernement belge de l'intention du Gouvernement bulgare de
faire usage du privilège accordé par l’article 3 de ce traité.

Telles sont les communications qui furent échangées par les
Parties avant le dépôt de la requête belge. On n’y trouve rien
qui indique que l’on entendit, pour fonder la compétence de la
Cour, recourir à une autre source que le Traité de 1931. Il.
convient maintenant de rechercher, dans les pièces de la procé-
dure écrite, les références qui ont été faites par les Parties aux
sources de la compétence de la Cour.

La requête du Gouvernement belge déposée au Greffe de la Cour,
le 26 janvier 1938, mentionnait deux sources de compétence :

1° les déclarations d’adhésion de la Belgique et de la Bul-.
garie à la disposition facultative portant acceptation comme
obligatoire de la juridiction de la Cour, déclarations ratifiées
respectivement le Io mars 1926 et le 12 août 1921;

2° le Traité de conciliation, d'arbitrage et de règlement judi-
ciaire intervenu entre les deux pays sous la date du 23 juin 1931.

Le Mémoire du Gouvernement belge contenait (pp. 18-19)
une section intitulée « La compétence de la Cour » où.il était
dit que le Gouvernement belge trouvait une justification de la
compétence de la Cour dans le Traité de 1931, dont les articles 4
et 37 étaient reproduits im extenso ; le Mémoire indiquait ensuite
que surabondamment le Gouvernément belge établissait la com-
pétence de la Cour par « les déclarations d’adhésion de la Bel-
gique et de la Bulgarie à la disposition facultative », mais
le texte de ces déclarations n'était pas reproduit. Dans le
Mémoire additionnel, déposé plus tard par le Gouvernement
belge, il était dit (p. 9) que le Mémoire avait indiqué en deuxième
lieu le Traité de 1931 comme base de compétence de la Cour ;
et, à la page 15, le même document faisait mention du fonde-
ment de compétence que, surabondamment, la Partie demanderesse
croit trouver dans le Traité de 1931.

De son côté, le Gouvernement bulgare (Mémoire bulgare, p. 8)
exprimait l'avis que les prétentions du Gouvernement belge con-
cernant la compétence de la Cour n'étaient justifiées ni sur la base
des déclarations d’adhésion citées, ni sur la base du Traité de 1931.

C'est seulement au cours de la procédure orale que mention
a été faite du rapport existant entre le Traité de 1931 et les
déclarations antérieures, en tant que sources éventuelles de la
compétence de la Cour pour connaître de la présente instance.
Bien que l'agent du Gouvernement belge ait soutenu que chacun
de ces deux actes suffisait en réalité à lui seul pour étayer les revendica-
tions de la Belgique, M. Henri Rolin, conseil du Gouvernement belge,

59
120  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

exprima l'avis (Exposés oraux, pp. 49-50) qu’il lui paraîtrait
absurde d'imaginer qu’il ait été dans l'intention de la Belgique
et de la Bulgarie de créer en 1931, additionnellement, un autre
système qui, pendant la même période, serait en vigueur cumu-
lativement avec la clause facultative qui liait déjà les deux
États ; et que, pour la période de sa durée, le Traité de 1931
devait prévaloir sur la clause facultative. De la il conclut que
les relations juridiques entre la Belgique et la Bulgarie parais-
saient devoir être régies de la manière suivante: jusqu’au
3 février 1933, par la clause facultative ; du 3 février 1933 — date
de la mise. en vigueur du Traité de 19311 — au 3 février 1938,
par le traité, et, à partir du 3 février 1938, par la clause facul-
tative. Plus tard, cependant, au cours de son exposé, M. Henri
Rolin signala (p. 56) qu’à la réflexion il s'était demandé si la
première manière de voir exprimée par lui était correcte, en
sorte que, après avoir réfléchi, il considérait comme légitime que,
durant la période où le traité était en vigueur, la Cour pit
prendre en considération la clause facultative dans la mesure où
celle-ci n'était pas modifiée par les amendements qu éventuellement
y avait apportés le Traité entre la Belgique et la Bulgarie.

En réponse à ce qu'avait dit M. Henri Rolin, l'agent du
Gouvernement bulgare (pp. 74-75) exposa divers motifs à
l’appui de la manière de voir du Gouvernement bulgare, selon
laquelle le Traité de 1931 n'avait pas suspendu le fonctionne-
ment de la disposition facultative ; il soutint qu’en ce qui était
de l'obligation visant le règlement judiciaire, le Traité de 1931
laissait intacte la situation juridique préexistante et que les
dispositions du traité qui avaient trait au règlement judiciaire
avaient simplement pour objet de se référer à la situation
préexistante, sans faire subir à celle-ci aucune modification.

Étant donnée la manière dont se présente le problème relatif
à la source ou aux sources de la compétence de la Cour, il
est nécessaire d’examiner quelque peu en détail les obligations
juridiques de la Belgique et de la Bulgarie vis-à-vis l’une de
l’autre, à l'égard de la compétence de la Cour, telles que ces
obligations juridiques existaient au 26 janvier 1938, date du
dépôt de la requête belge.

*

À la date du 12 août 1921, le Gouvernement bulgare déposa
à Genève la ratification de la déclaration faite le 29 juillet
1921, à l’occasion de la signature par la Bulgarie de la dis-
position facultative, et dont le texte était conçu comme il suit :

1 L’échange des ratifications du Traité de 193r a eu lieu non le 3 février
mais le 4 février 1933.

60
121 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

« Au nom du Gouvernement du Royaume de Bulgarie, je
déclare reconnaître comme obligatoire de plein droit et sans
convention spéciale, vis-à-vis de tout autre Membre ou État
acceptant la même obligation, la juridiction de la Cour perma-
nente de Justice internationale, purement et simplement. »

Le 25 septembre .1925, la disposition facultative fut signée
au nom de la Belgique, avec la déclaration suivante:

« Au nom du Gouvernement belge, je déclare reconnaître
comme obligatoire de plein droit et sans convention spéciale,
vis-à-vis de tout autre Membre ou Etat acceptant la même
obligation, la juridiction de la Cour, conformément à l’article 36,
paragraphe 2, du Statut de la Cour, pour une durée de quinze
années, sur tous les différends qui s’éléveraient après la ratifi-
cation de la présente déclaration au sujet de situations ou de
faits postérieurs à cette ratification, sauf les cas où les Parties
auraient convenu ou conviendraient d’avoir recours à un autre

mode de règlement pacifique. »

La ratification de la déclaration belge fut déposée à Genève
le 10 mars 1926. A partir de cette date, par conséquent, la
Belgique et la Bulgarie étaient tenues, vis-à-vis l’une de l’autre,
d'admettre la compétence de la Cour pour connaître des dif-
férends énumérés à l’article 36, alinéa 2, du Statut, à la réserve
des deux exceptions prévues dans la déclaration belge, savoir
(x) les différends qui se seraient élevés avant le 10 mars 1926
et (2) les différends qui se seraient élevés au sujet de situa-
tions ou de faits antérieurs à cette date du 10 mars 1926.
L'obligation des deux Etats ne s’appliquait pas, toutefois, aux
cas où les Parties seraient convenues ou conviendraient d’avoir

x

recours à un autre mode de règlement pacifique.

*

A la date du 23 juin 1931, les représentants de la Belgique
et de la Bulgarie signérent un traité intitulé Traité de concilia-
tion, d’arbitrage et de règlement judiciaire ; les instruments de
ratification de ce traité furent échangés le 4 février 19331. A
cette date, conformément aux dispositions de l’article 37 (2),
le traité entra en vigueur pour une période de cing ans, qui
venait à expiration le 4 février 1938. Le 3 août 1938, six mois
avant l’expiration de la période de cinq ans et conformément
aux dispositions de l’article 37 (3), le traité fut « dénoncé » par
la Bulgarie; il n’est donc pas demeuré en vigueur pour une
nouvelle période de cinq ans après le 4 février 1938.

Le traité dispose (art. ret) que les différends de toute nature
qui viendraient à s'élever entre les Parties contractantes et
qui n'auraient pu être résolus par la voie diplomatique, seront

1 Le traité a été enregistré au Secrétariat de la Société des Nations le

3 mars 1933 sous le n° 3156. 137 Recueil des Traités de la Société des
Nations, p. 191.

61
122 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

soumis à un règlement judiciaire ou arbitral précédé, soit obli-
gatoirement, soit facultativement, d’un recours à la procédure
de conciliation. Les différends « au sujet desquels les Parties

se contesteraient réciproquement un droit » — il est expressé-
ment stipulé que ces différends comprennent ceux que men-
tionne l’article 36 du Statut de la Cour — seront soumis pour

x

jugement à la Cour (art. 4), à moins que les Parties ne tom-
bent d’accord pour recourir à un tribunal arbitral. I] est prévu
une procédure arbitrale pour ces différends si les Parties tombent
d’accord pour les soumettre à Varbitrage, et une procédure de
conciliation si les Parties se mettent d’accord pour adopter
cette procédure. Quant aux différends autres que ceux «au
sujet desquels les Parties se contesteraient réciproquement un
droit », ils seront soumis obligatoirement à une procédure de
conciliation (art. 8) qui est prévue en détail; si la conciliation
n’aboutit pas à un accord entre les Parties, l’arbitrage devient
obligatoire pour ces différends (art. 24), et certaines dispositions
indiquent la manière de constituer le tribunal arbitral et la
procédure à suivre. |

Si l’on compare le Traité de 1931, dans ses dispositions rela-
tives au règlement judiciaire, avec les déclarations réciproques
faites par la Belgique et la Bulgarie en vertu de l’article 36,
alinéa 2, du Statut, on verra que la disposition du traité qui
prévoit un règlement judiciaire effectué par la Cour s'applique
à tous les différends d’ordre juridique qui seraient visés par
les déclarations ; le traité va peut-être plus loin, en ce sens
qu’il s'applique à tous les différends au sujet desquels les Par-
ties se contesteraient réciproquement un droit. Le traité va
également plus loin, en ce sens qu’il n’exclut pas les différends
qui se seraient élevés au sujet de situations ou de faits anté-
rieurs au 10 mars 1926. D'autre part, le traité contient deux
conditions que ne posent pas les déclarations réciproques ; aux
termes de l'article premier du traité, le différend doit être de
ceux «qui n'auraient pu être résolus par la voie diplomatique »;
et, aux termes de l’article 3 du traité, s’il s’agit d’un différend
dont l’objet, d’après la législation intérieure de l’une des
Parties, relève de la compétence des autorités judiciaires ou
administratives, cette Partie pourra s'opposer à ce que ce dif-
férend soit soumis aux diverses procédures prévues par le
traité avant qu’une décision définitive ait été rendue dans des
délais raisonnables par l'autorité compétente. Une autre diffé-
rence doit être constatée : alors que la déclaration bulgare de
1921 a été faite sans limite de temps, la déclaration belge a
été faite pour une période de quinze années, venant à expira-
tion le 10 mars 1941; le traité, d’autre part, a été conclu pour
des périodes successives de cinq ans et, à raison de la tournure
prise par les événements, il a cessé d’être en vigueur à la fin
de la première période de cing ans, à savoir le 4 février 1938.
62
123  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

*

Telle étant la situation, la Cour doit dire quel était le droit
en vigueur entre la Bulgarie et la Belgique le 26 janvier 1938,
date du dépôt de la requête belge. Le fait que le Traité de
1931 a cessé quelque neuf jours plus tard d’être en vigueur ne
peut exercer aucune influence sur la compétence de la Cour
pour connaître de la présente instance. Si la compétence existait
le 26 janvier 1938, elle subsiste jusqu’au moment où inter-
viendra le règlement de Vaffaire; ceci est d’ailleurs reconnu
expressément à l’article 37 (4) du traité.

À la date du 26 janvier 1038, les dispositions du Traité de
1931 étaient-elles donc opérantes ? Les déclarations réciproques
faites par la Belgique et la Bulgarie en vertu de l’article 36,
alinéa 2, du Statut, étaient-elles également opérantes? Et, si
la réponse à cette dernière question est affirmative, les. décla-
rations réciproques et le traité constituent-ils des voies d’accés
à la Cour indépendantes ? Ou bien les dispositions de ces actes
sont-elles en quelque manière cumulatives, de telle sorte que
les conditions posées par les deux doivent être remplies avant
que l’on puisse invoquer la compétence de la Cour? Ces ques-
tions, toutefois, ne seront à examiner que s’il est constaté que,
et les déclarations réciproques, et le Traité de 1931, s'appliquent,
_selon leurs termes, à la présente instance.

La compétence conférée à la Cour par la déclaration belge ne
s'applique pas — cela est dit expressément — aux «cas où les
Parties auraient convenu ou conviendraient d’avoir recours à
un autre mode de règlement pacifique ». La première question
qui se pose est celle de savoir si nous nous trouvons en présence
d’un cas de cet ordre, où le Traité de 1931 constitue, pour les
différends rentrant dans l’article 36, alinéa 2, du Statut, « un
autre mode de règlement pacifique » sur lequel les Parties se
soient mises d’accord.

L'article 4 du Traité de 1931 oblige les Parties à venir devant
la Cour, à moins qu’elles ne « tombent d'accord, dans les
termes prévus ci-après, pour recourir à un tribunal arbitral»;
et l’article 5. prévoit, pour donner suite à un accord de cette
nature, une procédure d’arbitrage. Aux termes de l’article. 7 du
-traité, avant toute procédure devant la Cour ou avant toute
procédure arbitrale, « les Parties pourront, d'un commun accord,
recourir à la procédure de conciliation prévue par le présent
Traité ». Il semblerait donc que, pour les différends d'ordre juri-
dique visés à l'article 36, alinéa 2, du Statut et auxquels ~
s'appliquent les déclarations réciproques de la Belgiqué et de
la Bulgarie, le traité prévoie non pas seulement une méthode
de règlement judiciaire, mais bien une méthode de conciliation,
de réglement arbitral et judiciaire, ces trois modes de règlement
étant, dans un certain sens, liés l’un à l’autre. Les différends

63
124  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

dont les déclarations prévoient le règlement par la Cour peuvent,
aux termes du traité, être portés devant la Cour, ou déférés
à un arbitrage, ou bien soumis à une procédure de conciliation
suivie {s’il est nécessaire) d’un jugement de la Cour ou à une
procédure de conciliation suivie (s’il est nécessaire) d’arbitrage.
Le système juridique institué par le traité diffère donc de celui
qui est institué par les déclarations, bien que le règlement
judiciaire (considéré à part de l’arbitrage) soit, selon les deux
systèmes, confié à la Cour. On peut faire observer, cependant,
. que, selon le traité, l’accord des Parties est nécessaire pour que
la procédure de conciliation ou d'arbitrage puisse être substituée
au règlement judiciaire ou précéder celui-ci, et que, même aux
termes des déclarations, les Parties ont la faculté de se mettre
d'accord pour régler le différend par une procédure de conci-
liation ou d’arbitrage au lieu de recourir au règlement judiciaire.
Le système prévu par le traité diffère à cet égard de celui des
déclarations réciproques, en ce que le traité prévoit expressé-
ment l'alternative et fixe à celle-ci les lignes à suivre.

Les deux systèmes étant différents, il semblerait que nous
nous trouvions en présencé d'un cas où les Parties sont conve-
nues, selon les termes de la déclaration belge, « d’avoir recours
à un autre mode de règlement pacifique ». Si cette conclusion
est exacte, les déclarations réciproques de la Belgique et de la
Bulgarie ne peuvent trouver leur application en tant que
source de compétence dans la présente espèce, et l’on ne doit
rechercher la compétence de la Cour que dans le Traité de 1931.

Il convient de noter ici l’article 2 de ce traité, qui dispose
que «les différends pour la solution desquels une procédure
spéciale serait prévue par d’autres conventions en vigueur »
‘entre les Parties contractantes « seront réglés conformément
aux dispositions de ces conventions ». Il n’est pas très facile
d'attribuer un sens précis à cette disposition’; mais il. semble
clairement établi que les déclarations de la Belgique et de la
Bulgarie ne sont pas, dans ce sens, une convention prévoyant
« une procédure spéciale » pour la solution des différends d’ordre
juridique visés par l’article 36, alinéa 2, du Statut.

*

Si l’on estimait que le Traité de 1931 ne fournit pas « un
autre mode de règlement pacifique », au sens de la phrase par
laquelle se termine la déclaration de la Belgique, la Cour se
trouverait donc avoir devant elle deux textes — les déclara-
tions réciproques de la Belgique et de la Bulgarie, d’une part,
et le Traité de 1931, d'autre part — traitant du même objet

 

1 Voir la critique de cette disposition dans un article paru sous le pseudo-
nyme de « Gallus », 57, Revue de Droit international et de Législation com-

parée (1930), p. 879.
64
125 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

général. En présence d’une telle situation, le rapport entre les:
deux textes ne peut être laissé de. côté.

Chacun des deux textes constitue l'annonce de l'intention
des Parties de conférer compétence à la Cour, mais la compé-
tence n'est pas la même dans chaque cas. Du fait de la réserve.
énoncée dans la déclaration de la Belgique, les déclarations.
réciproques ont pour effet de limiter la juridiction obligatoire
de la Cour aux différends qui s'élèvent au sujet de situations.
ou de faits postérieurs au 10 mars 1926; le texte du traité,
en revanche, est entièrement opposé à cette limitation. L'article 4.
confère à la Cour compétence pour connaître de « tous diffé-
rends au sujet desquels les Parties se contesteraient réciproque-
ment un droit »; il est dit expressément que ces différends.
comprennent « ceux que mentionne l’article 36 du Statut.... »
à certains desquels s'appliquent les déclarations réciproques, et
le traité n'exclut pas les différends qui s'élèvent au sujet de:
situations ou de faits antérieurs à une date déterminée. Il est
donc clair que la disposition du traité qui confère compétence:
à la Cour est incompatible avec celle des déclarations réci-
proques, et, dans le cas présent, on ne peut recourir simul-
tanément aux deux sources.

Appelée à choisir, entre les deux textes, celui qui doit régir
la présente espèce, la Cour est tenue d’appliquer un principe:
de droit général et de dire que le texte le plus récent en date,
qui exprime l'intention des Parties, doit l’emporter sur le texte:
antérieur. Il était au pouvoir des Parties d'élargir leurs obliga-
tions juridiques résultant des déclarations, et c’est ce qu'elles
ont fait par le Traité de 1931, qui confère à la Cour une juri-
diction plus étendue que celle que lui conféraient les déclara-
tions. En outre, le traité est un acte destiné à s’appliquer
spécialement aux relations entre la Belgique et la Bulgarie ; les
déclarations n’ont pas été rédigées eu égard seulement aux rela-
tions entre la Belgique et la Bulgarie, chacune des déclarations
étant faite par l’un de ces deux Etats par référence à ses rap-
ports avec tous les autres États qui reconnaissent la juridiction
de la Cour, ainsi qu’il est prévu à l’article 36, alinéa 2, du
Statut. Alors que les déclarations présentaient, pour bien des
Etats, un intérêt effectif ou éventuel, le traité, bien qu'il se
conformât à un modèle uniforme, ne concernait que les deux
signataires. Si l’on doit dire que l'acte spécial l'emporte sur
l'acte général ou que la disposition la plus étendue l’emporte:
sur la moins étendue, le résultat coïncidera ici avec l’applica-
tion de la règle selon laquelle le texte plus récent en date doit
l'emporter sur le texte antérieur 1.

 

 

1 En cette matière, voir la discussion. à laquelle procède « Gallus », dans:
un article 8, Revue de Droit international (1931), pp. 392-395.

65
126 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

*

Si l’on désire obtenir confirmation des intentions des Parties.
que le traité conférât à la Cour une compétence plus étendue
que celle que lui conféraient les déclarations réciproques et une
compétence qui ne soit pas limitée aux différends s’élevant au
sujet de situations ou de faits postérieurs au 10 mars 1926, on.
peut trouver cette confirmation dans les circonstances qui ont
précédé la naissance du Traité de 1931. Bien que l'agent du
Gouvernement bulgare ait fait allusion à cette histoire du traité,
aucune des deux Parties n’a tenté d’en fournir à la Cour le
compte rendu complet. Le préambule du Traité de 1931 rap-
pelle une recommandation faite par l’Assemblée de la Société
des Nations dans une résolution du 26 septembre 1928; ceci
est en soi une raison pour recourir à l’histoire du traité.

En 1927, la Huitième Assemblée de la Société des Nations,
« préoccupée de réaliser les conditions politiques qui assureraient
le succès des travaux du désarmement », recommanda «le dévelop.
pement progressif de l’arbitrage au moyen d’accords particuliers.
ou collectifs ». A cet effet, elle pria le Conseil de charger la Com-
mission préparatoire du Désarmement d’instituer un comité qui
aurait pour mission d’étudier les mesures à prendre en vue de:
« provoquer, généraliser et coordonner les accords particuliers
ou collectifs d’arbitrage et de sécurité »!. Comme suite à cette
résolution, un Comité d'arbitrage et de sécurité fut créé ; devant
ce Comité, le Gouvernement suédois émit l’idée d’un accord.
collectif fondé sur les traités de Locarno; le Comité élabora
divers projets de conventions de réglement pacifique, dont tous.
restaient fidéles aux formules locarniennes, car ils contenaient
des dispositions qui soustrayaient à la compétence de la Cour
les différends concernant des faits antérieurs ?. Les travaux du
Comité d’arbitrage et de sécurité aboutirent à 1’adoption
par l'Assemblée de la résolution du 26 septembre 19285,
dont il est fait mention dans le préambule du Traité belgo-.
bulgare du 23 juin 1931. Cette résolution invitait les
Etats à accepter les obligations relatives au règlement paci-
fique, « soit en devenant partie à l’Acte général ci-annexé, soit
en concluant des conventions particulières suivant les modèles
de conventions bilatérales ci-annexés ». A la résolution étaient
joints en annexe un projet d’Acte général et trois modèles de-
conventions bilatérales, « Convention a », « Convention b » et
« Convention c ». L’Acte général joint en annexe prévoyait à.
l’article 39 des réserves éventuelles qui excluraient « des pro-
cédures décrites par le présent acte .... les différends nés
de faits antérieurs » à l'adhésion. Le modèle de convention.

1 Actes de la 8me Assemblée, Séances plénières, pp. 177-178.

? Document de la Société des Nations C. 358. M. 112. 1928. IX.
% Actes de la gme Assemblée, Séances plénières, p. 182.

66
127 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

bilatérale « a » contenait, entre l’article 34 et l’article 35, le
mot « Article * ». Cet « article » ne portait pas de numéro, et
l’on n’en donnait pas le texte; mais la note en bas de page
correspondant au chiffre 1 mentionné prévoyait que « les États
désireux d’introduire des réserves » pourraient «s'inspirer de
l’article 39 de l’Acte général... »2. Des dispositions analogues
figuraient dans les modèles « b » et « ¢ », Ainsi, le texte du
projet d’Acte général prévoyait expressément des réserves éven-
tuelles qui excluraient les différends nés de faits antérieurs, et
les textes des conventions bilatérales modèles portaient un
article en blanc, sans numéro, qui renvoyait à une note dans
laquelle on attirait l’attention sur la possibilité d’une réserve
analogue.

La « Convention & », jointe en annexe à la résolution de
l’Assemblée en date du 26 septembre 1928, a servi de modèle
au Traité belgo-bulgare du 23 juin 1931; dans l’ensemble, le
texte du traité suit presque littéralement celui du projet. Il
convient toutefois de noter deux différences importantes :

1) La suggestion constituée par l’article en blanc, sans numéro,
inséré entre les articles 34 et 35 du projet de convention
a été entièrement rejetée lors de l'élaboration du traité. En
effet, le texte du traité ne contient aucune mention de l’exclu-
sion de différends relatifs à des faits antérieurs, et les Parties
n’ont fait aucune réserve de cette nature lors de la signature
ou de la ratification du traité. Ce fait semblerait clairement
indiquer que l'intention des Parties n'était pas de soustraire
à la compétence conférée à la Cour par le Traité de 1931 les
différends relatifs aux faits antérieurs.

2) L'article 2 de la « Convention a », qui fait suite à V’Acte
général, contient les dispositions suivantes :

« 1. Les différends pour la solution desquels une procédure
spéciale serait prévue par d’autres conventions en vigueur entre
les Parties seront réglés conformément aux dispositions de ces
conventions.

2. La présente Convention ne porte pas atteinte aux accords
en vigueur établissant pour les Hautes Parties contractantes
une procédure de conciliation ou, en matière d'arbitrage et de
règlement judiciaire, des engagements assurant la solution du
différend. Toutefois, si ces accords ne prévoient qu’une procé-
dure de conciliation, après que cette procédure aura échoué, les
dispositions de la présente Convention relatives au règlement
judiciaire ou arbitral recevront application. »

1 Document de la Société des Nations C. 358. M. 112. 1928. IX.

2 On trouvera cette note ainsi que le texte de la « Convention a » publiés
dans le document de la Société des Nations C. 536. M. 163. 1928. IX; dans
les Comptes rendus de la gme Assemblée, Séances plénières, p. 502; et dans le
Journal officiel de la Société des Nations, Supplément spécial n° 63, p. 31.

67
128  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

Le texte de l’article 2 du Traité de 1931 est tout différent ;
il est ainsi conçu:

« Les différends pour la solution desquels une procédure spé-
ciale serait prévue par d’autres conventions en vigueur entre
les Hautes Parties contractantes, seront réglés conformément
aux dispositions de ces conventions. Toutefois, si une solution
du différend n’intervenait pas par application de cette procédure,
les dispositions du présent Traité relatives à la procédure: arbi-
trale ou au règlement judiciaire recevraient application. »

Le Traité de 103: omet donc la disposition du n° 2 de
l’article 2 du modèle adopté par l’Assemblée, qui était destiné
à assurer le maintien en vigueur des obligations antérieures,
telles que celles que comportaient les déclarations réciproques
faites en vertu de l’articie 36, alinéa 2, du Statut. On trouve
la une autre indication de l'intention des Parties que l’article 4
du Traité de 1931 les libérat des limitations instituées par les.
déclarations réciproques, tant que le traité demeurerait en

vigueur.
*

On peut rechercher une nouvelle indication, sur les intentions
des Parties quant a la portée du Traité de 1931, dans la poli-
tique suivie en général par chacun des deux Etats signataires
lorsqu'ils ont conclu des traités avec d’autres Etats.

L’attitude générale de la Bulgarie demeure constamment celle
qui ressort de la déclaration bulgare de 1921. Bien que la
Bulgarie n’ait pas adhéré à l’Acte général de 1928, elle a conclu
un certain nombre de traités, établis d’après les modèles de
conventions qu'avait adoptés l’Assemblée en 1928: avec la
Turquie, le 6 mars 19291; avec la Hongrie, le 22 juillet 1929?;
avec la Pologne, le 31 décembre 1929%; avec l'Espagne, le
26 juin 19314; avec la Norvège, le 26 novembre 19315; avec
le Danemark, le 7 décembre 1935°%; et avec la Lettonie, le
23 mai 1933. De ces traités, seul celui qui avait été conclu
avec la Pologne excluait les différends relatifs à des situations
ou faits antérieurs ?. |

La Belgique semble, pendant quelque temps, avoir attaché
une grande importance à l'exclusion des différends relatifs aux
situations ou faits antérieurs. Peu après la signature de sa
déclaration du 25 septembre 1925, la Belgique a conclu avec

 

114 Recueil des Traités de la Société des Nations, p. 399.

101 idem, p. AI.

113 idem, p. 89.

166 idem, D 341.

134 idem, p. 27.

182 idem, b. 183.

Les traités conclus par la Bulgarie avec les Etats-Unis d’Amérique —
21 janvier 1929 (93 idem, pp. 331, 337) — et avec le Mexique — 5 novembre
1936 (187 idem, p. 37) — sont établis dans des formes particuliéres.

68

a eo ep % © MH
129  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

l'Allemagne un traité, paraphé à Locarno le 16 octobre 1925},
qui (art. rer) ne s’appliquait pas aux « contestations nées de
faits qui sont antérieurs à la présente Convention et qui appar-
tiennent au passé ». Viennent ensuite les traités conclus avec
la Suède, 30 avril 19262; avec la Suisse, 5 février 1927%; avec
le Danemark, 3 mars 19274; avec la Finlande, 4 mars 19275;
avec le Portugal, g juillet 1927°; et avec la Pologne, 25 octo-
bre 19287; qui, tous, excluent expressément, soit les différends
relatifs aux situations ou faits antérieurs, soit les différends
nés de faits antérieurs. Un traité conclu avec l'Espagne —-
19 juillet 1927 — ne contient pas la même exclusion, mais
le protocole final en donne la raison, à savoir qu'il n'y avait
pas de différend pendant entre les deux États. D'autre part,
un traité conclu avec le Luxembourg — 17 octobre 1927° —
prévoit (art. ret) qu’il s’appliquera aux contestations pour la
solution desquelles un mode de réglement pacifique avait été
prévu par la convention économique conclue entre les deux
pays, lors même que ces contestations se rattacheraient à des
faits antérieurs à sa conclusion.

A la suite de l'adoption par l’Assemblée de sa résolution du
26 septembre 1928, la Belgique a adhéré à l’Acte général le
18 mai 1929 avec une réserve afférente aux différends qui naî-
traient de faits antérieurs ; mais, par la suite, on constate
quelque changement dans la politique suivie par la Belgique.
Les traités conclus par ce pays avec la Tchécoslovaquie, 23 avril
1929; avec la Grèce, 25. juin 1929%; avec la Lithuanie,
24 septembre 1930; et avec la Bulgarie, 23 juin 1931, sont
conformes au modèle de « Convention a », et aucun d’eux ne
mentionne l'exclusion .de différends relatifs à des situations ou
faits antérieurs. Le traité conclu avec la Yougoslavie, 25 mars
1930 #, ne s’applique pas aux « différends nés antérieurement à
la conclusion de la présente Convention » ; alors que les traités
conclus avec la Roumanie, 8 juillet 1930, avec la Turquie,
18 avril 1931 %, et avec le Venezuela, 14 août 193517, ne

54 Recueil des Traités de la Société des Nations, p. 303.
67 idem, p. 91.

68 idem, p. 45.

67. idem, p. 117.

69 idem, p. 361.

74 idem, p. 39.

Publications de la Cour, Série D, n° 6, p. 308.

80 Recueil des Traités de la Société des Nations, p. 17.
124 idem, p. 203.

93 idem, p. 343.

11 x10 idem, p. 113:

12 113 idem, D. 117.

18 129 idem, p. 399.

14 106 idem, p. 343.

15 128 idem, p. 403.

16 Publications de la Cour, Série D, n° 6, p. 475.

1 Documents parlementaires (Belgique), 1935-1936, n° 75.

& © 1 & oo À Ww te M
130  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

s'appliquent pas aux différends nés de faits qui sont antérieurs
et qui appartiennent au passé 1.

Sans doute, les inclusions ou exclusions observées dans un
traité peuvent être dues à l’insistance de l’une ou de l’autre
des parties au traité. Néanmoins, cet examen récapitulatif
semble amener à la conclusion que c’est entièrement à dessein
que l’exclusion de certains différends a été omise dans le Traité
belgo-bulgare de 1931 et que cette omission est due à l’inten-
tion d’appliquer les dispositions du traité à tous les différends,
que ceux-ci visent des situations ou des faits soit antérieurs
soit postérieurs. Si certains des États avec lesquels la Belgique
a conclu ces traités étaient antérieurement liés par des déclara-
tions faites en vertu de l’article 36, alinéa 2, du Statut de la
Cour, d’autres ne l’étaient pas; de sorte que la différence cons-
tatée dans les textes des traités ne peut s'expliquer par la
situation antérieure de ces Etats à l’égard desdites déclarations.

Il convient de faire encore une observation quant au carac-
tère du Traité de 1931. A la date du 26 septembre 1928, le
Conseil de la Société des Nations chargea le Secrétariat d’éla-
borer « une note introductive expliquant l’économie des traités »,
dont les projets avaient été, à cette date, adoptés par l’Assem-
blée, et ladite note devait être communiquée aux gouverne-
ments en même temps que les textes?. Le 15 octobre 1928,
le Secrétariat publia un document dans lequel figuraient les
textes de l’Acte général et des modèles de conventions bilaté-
rales, avec une « note introductive à l’Acte général et aux
modèles de conventions bilatérales a, 6, c, pour le règlement
pacifique des différends internationaux »5. Dans cette note
introductive, il est dit (p. 8) que « la substance de l'Acte
général et des trois conventions bilatérales est la même »; et
(p. 9) que « les conventions élaborées ont été conçues de telle
sorte qu’elles ne portent aucune atteinte aux conventions de
tout genre, ayant en vue le règlement pacifique des différends,
que les États ont pu ou pourraient conclure par ailleurs. Les
conventions nouvelles ne s’appliqueront qu’à titre subsidiaire
et régleront les seuls litiges qui ne tomberaient pas sous le
coup d’autres conventions. » L'importance de cette indication
ne doit pas être indûment réduite ; elle est confirmée dans les
études publiées sur l’Acte général, par l'auteur bien informé
« Gallus », dans la Revue de Droit international et de Législa-
tion comparée* et dans la Revue de Droit international 5. « Gallus »

1 Les traités conclus par la Belgique avec les États-Unis d'Amérique —
20 mars 1929. (109 Recueil des Traités de la Société des Nations, pp. 261,
267) — et avec la Perse — 23 mai 1929 (110 idem, p. 369) — sont établis
dans des formes particulières.

2 Journal officiel de la Société des Nations, 1928, p. 1670.

3 Document C. 536. M. 163. 1928. IX.

4 Volume 57 (1930), pp. 190-246, 413-472, 878-925.

5 Volume 8 (1931), pp. 377-424.

70
131  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

insiste sur le caractère subsidiaire de l’Acte général, tiré
de l'alinéa 2 de l’article 29 ; or, l’on a fait observer plus haut que
le modèle de « Convention a » contenait, dans son article 2,
une disposition correspondant à cet alinéa. Le passage cité de
la note introductive est applicable à l’Acte général, à cause
de la disposition de l’article 29, alinéa 2, et au modèle de
« Convention a » bilatérale, à cause de la disposition de l’ar-
ticle 2, alinéa 2. Elle ne s'applique pas, toutefois, au Traité
de 1931, parce que ce traité ne contient pas de disposition
qui corresponde à l’article 29, alinéa 2, de l’Acte général ou
à l’article 2, alinéa 2, de la « Convention a ».

Si les Gouvernements belge et bulgare avaient entendu que
les obligations contractées par eux en vertu des dispositions
réciproques demeurassent inchangées, durant la période où le
Traité de 1931 était en vigueur, ce résultat aurait pu être très
simplement atteint. Les deux États auraient pu se conformer à
la suggestion de l’Assemblée; relative à l’article laissé en blanc
et sans numéro dans le projet de « Convention a», et prévoir
une réserve visant les différends relatifs aux faits antérieurs ;
ou bien, ils auraient pu conserver dans le traité une disposition
correspondant à l’article 2, alinéa 2, du projet de « Conven-
tion &æ »; ou enfin, ils auraient pu déclarer expressément que le
traité ne modifiait en aucune manière l'effet des déclarations
antérieures. I] n’est pas sans intérêt, à cet égard, de constater
que la méthode suggérée en dernier lieu a été adoptée par
certains autres États, lors de la conclusion de traités analo-

gues !, et même par la Belgique, lors de la conclusion — le
23 mai 1929 — du traité avec la Perse?.
*

Pour résumer ce qui a été dit plus haut, en premier lieu les
déclarations réciproques ne sont pas applicables à la présente
instance, parce qu'il s’agit d’un cas où, pour se servir des mots
par lesquels se termine la déclaration du Gouvernement belge,
les Parties sont convenues de recourir « à un autre mode de
règlement pacifique », à savoir le Traité de 1931. Mais même
si cette manière de voir était rejetée, comme le texte du traité,
incompatible avec celui des déclarations réciproques, est de date
plus récente, le traité doit l'emporter sur les déclarations, durant
la période où le traité est demeuré en vigueur. L'histoire du
traité démontre que les Parties entendaient, pour un temps, se
libérer de la réserve insérée dans la déclaration belge, et faire

1 Voir le Protocole final du Traité austro-suisse du : 11 octobre 1924,
33 Recueil des Tyaités de la Société des Nations, p. 432 ; le Protocole additionnel
à la Convention du 17 janvier 1925 entre l’Estonie, la Finlande, la Lettonie
et la Pologne, 38 idem, p. 368; et le Protocole de signature du Traité nor-
végo-polonais du 9 décembre 1929, 101 idem, p. 340.

2 110 idem, p. 369.

71
132  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

rentrer dans la compétence conférée à la Cour des différends
relatifs à des situations ou faits antérieurs. Ceci est confirmé
également par la politique suivie et par la Bulgarie et par la
Belgique, lorsqu'elles ont conclu des traités avec d’autres Etats.
Deux différences essentielles, entre le Traité de 1931 et le
modèle de « Convention @ » de 1928, empêchent d’assigner au
premier le caractère subsidiaire qui peut être attribué au second. |

La conclusion à tirer de ce qui précède est qu’à la date du
26 janvier 1938, lorsque le Traité de 1931 était en vigueur, les
relations entre la Belgique et la Bulgarie à l'égard de la juri-
diction de la Cour étaient régies par le Traité de 1931 et non
par les déciarations réciproques faites en vertu de l’article 36,
alinéa 2, du Statut. Le Traité de 1031 est donc la seule source
possible de la compétence de la Cour pour connaître de la
présente instance.

*
* *

La conclusion selon laquelle la compétence de la Cour pour
connaitre de la présente instance doit étre tirée, si elle existe,
du Traité de 1931, dispense de rechercher si la condition énon-
cée dans la déclaration belge — a savoir que le différend doit
s'être élevé au sujet de situations ou de faits postérieurs au
Io mars 1926 — a été remplie dans l’espéce. Cette conclusion,
toutefois, oblige à se demander si, dans le cas présent, ont été rem-
plies les deux conditions posées par le Traité de 1031, savoir
1° que, comme il est dit à l’article premier, le différend soit
de ceux « qui n'auraient pu être résolus par la voie diploma-
tique », et 2° que, dans les hypothèses énoncées à l’article 3,
une décision définitive ait été rendue par l'autorité locale com-
pétente. Ces deux questions ont été soulevées à propos de
l'exception préliminaire bulgare.

*

La disposition de l’article premier du traité, selon laquelle
le différend doit être de ceux qui n'auraient pu être résolus
par la voie diplomatique, n’est pas une formalité dépour-
vue de sens. Dans le passé, la Cour a souligné l'importance
des négociations préalables !, et, 14 où la condition est expres-
sément énoncée dans un traité, on ne peut la laisser de côté.
Ce qui est essentiel, c’est qu'avant qu’une partie dépose une
requête introduisant une instance devant la Cour, l'autre partie
_ ait eu l’occasion de faire connaître et d'exprimer sa manière
de voir sur l’objet du différend. Cette occasion ne peut être
fournie que par des négociations diplomatiques. Le point précis
auquel il est possible de dire à juste titre que les négociations

1 Dans l'affaire Mavrommatis, Série A, n° 2, p. 15.

72
133 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

entamées ne peuvent aboutir à la solution du différend peut
dépendre, comme l’a reconnu la Court, « de l’appréciation des
États intéressés ».

Les conclusions du Gouvernement belge, telles qu’elles sont
exposées dans sa requête et dans son Mémoire, ont trait à un
prétendu manquement de l'État bulgare à ses obligations inter-
nationales 1) du fait que l'Administration des Mines de l’État
a mis en vigueur un tarif spécial factice, en vue de permettre
à la Municipalité de Sofia de fausser l’application des décisions
du Tribunal arbitral mixte de 1923 et 19257; 2) du fait des
jugements des tribunaux bulgares, qui ont enlevé à la Com-
pagnie d’Electricité de Sofia le bénéfice des décisions du Tri-
bunal arbitral mixte; et 3) du fait de la promulgation de la
loi du 3 février 1936, qui a institué un impôt sur la dis-
tribution de l'énergie électrique achetée aux entreprises non
soumises à l'impôt. Dans la mesure où les demandes de la
Belgique se fondent sur les motifs 1) et 2), elles ont fait l’objet
de négociations diplomatiques avant le dépôt de la requête
belge, effectué le 26 janvier 1038. On peut donc dire que le
différend, en ce qui est de ces demandes, est de ceux qui, sui-
vant les termes de l'article premier du Traité de 1931, ne
peuvent « être résolus par la voie diplomatique ».

En ce qui est de la demande fondée sur le motif 3), c’est-à-dire
sur la promulgation de la loi bulgare du 3 février 1936, la
situation est différente. Il n'est pas question de cette loi dans
la correspondance diplomatique antérieure mentionnée devant la
Cour ; en fait, il est dit, à la page 16 du Mémoire additionnel
du Gouvernement belge, que ce Gouvernement a jugé inutile
d'engager des négociations spéciales relativement à cette partie
de sa demande. Bien que cette déclaration ait été quelque peu
modifiée par l’agent du Gouvernement belge au cours des débats
oraux, il n’a pas été fourni de preuves établissant l'existence de
négociations diplomatiques, relatives à la loi de 1936, qui
auraient eu lieu avant le dépôt de la requête belge. Il semble
donc clairement établi que la condition imposée par l’article
premier du traité n’a pas été remplie, quant aux demandes
belges fondées sur la promulgation de la loi bulgare du 3 février
1936. La Cour, par conséquent, n’a pas compétence pour
connaître de cette partie de la demande belge.

*

Il reste à rechercher si la condition imposée par l’article 3
du traité a été remplie, quant à cette partie des demandes
belges qui a trait I) au tarif mis en vigueur en 1934 par l’Admi-
nistration. dey Mines de l’État bulgare, et 2) aux jugements

1 Série À, n° 2, p. 35.

2 Ces décisions sont reproduites dans 3 Recueil des Décisions des Tribunaux
avbitraux mixtes, D. 308, et 5 idem, pp. 758, 770.

73
134 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

des tribunaux bulgares, c’est-à-dire aux actes exercés par les
autorités administratives et judiciaires en Bulgarie, au sujet de
l’application de la formule établie en 1925 par le Tribunal
arbitral mixte.

Le premier alinéa de l’article 3 du traité est ainsi conçu:

« Sil s’agit d’un différend dont l'objet, d’après la législation
intérieure de l’une des Hautes Parties contractantes, relève de
la compétence des autorités judiciaires où administratives, cette
Partie pourra s'opposer à ce que ce différend soit soumis aux
diverses procédures prévues par le présent Traité avant qu’une
décision définitive ait été rendue dans des délais raisonnables
par l’autorité compétente. »

Cette disposition, en dépit d’une certaine ressemblance avec
la règle de droit international commun relative à l'épuisement
des recours internes — qui a été récemment appliquée par la
Cour dans l'affaire du chemin de fer Panevezys-Saldutiskis 1 —,
ne doit pas cependant être confondue avec cette règle. On
trouve dans un grand nombre de traités récents des disposi-
tions présentant un sens analogue.

Il n'a pas été sérieusement contesté, dans la présente instance,
que, selon le droit bulgare, l’application de la formule établie
en 1925 par le Tribunal arbitral mixte soit un objet qui, en
première instance tout au moins, relève de la compétence des
autorités bulgares. La compétence exclusive des tribunaux bul-
gares, pour statuer sur des différends s’élevant en cette matière,
a été affirmée par le ministre des Affaires étrangères de Bul-
garie, dans la lettre adressée par lui, en date du 3 août 1937,
au ministre de Belgique à Sofia; mais il était dit également
dans cette lettre que, par application de l’article 3 du traité —
c'est-à-dire le Traité de 1931 —, le Gouvernement bulgare reven-
diquait, en l'occurrence, la compétence de ses propres tribunaux et
qu'il ne saurait consentir à ce que le différend fit soumis aux diverses
procédures prévues par ledit traité. Il semblerait possible de conclure
qu'aux fins de l'application de l’article 3 du Traité de 1931
les hypothèses nécessaires sont réalisées dans la présente espèce.
Le différend est de ceux dont l’objet, selon le droit bulgare,
relève de la compétence des autorités judiciaires ou adminis-
tratives bulgares; et, par sa lettre du 3 août 1937, la Bul-
garie s’est opposée à ce que ce différend fasse l’objet d’un
règlement effectué par une méthode prévue dans le traité. Cette
objection constitue un obstacle mis à l'exercice de la compétence
conférée à la Cour « avant qu'une décision définitive ait été
rendue dans des délais raisonnables par l’autorité compétente ».

En 1936, la Municipalité de Sofia a assigné devant le Tri-
bunal régional de Sofia la Compagnie d’Electricité de Sofia

 

1 Série A/B, n° 76.
74
135 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. HUDSON

et de Bulgarie, afin de faire constater ses droits et obligations
relativement au prix de vente de l'énergie électrique à Sofia.
La compagnie a combattu l’action ainsi introduite, prétendant,
entre autres arguments, que le tribunal n’était pas compétent.
Le Tribunal régional de Sofia a rendu, dans cette affaire, des
jugements datés respectivement des 30 avril, 26 mai et 24 octobre
1936. La compagnie et plus tard la Municipalité ont interjeté
appel devant la Cour d'appel, qui a rendu son arrêt le 27 mars
1937. Un pourvoi devant la Cour de cassation, introduit par
la compagnie le 23 juin 1937, a été rejeté le 16 mars 1938. Il
n'est pas prétendu que l'intervalle qui s’est écoulé entre le
23 juin 1937 et le 16 mars 1938 aille au delà d'un délai rai-
sonnable, au sens de la condition posée par l’article 3 du
Traité de 1031. Tel étant le cas, les faits semblent démontrer
très nettement que, lorsque la requête du Gouvernement belge
fut déposée le 26 janvier 1938, la décision définitive, exigée par
l’article 3, n'avait pas encore été rendue par l'autorité compétente.

De ce qui précède découle la conclusion que l’article 3 du
Traité de 1931 empêche la Cour d'exercer la compétence que
lui confère l’article 4 de ce traité, en ce qui est de la demande
du Gouvernement belge fondée sur les actes exercés par l'Admi-
nistration des Mines de l’État et sur les jugements rendus par
les tribunaux bulgares, relativement à l’application de la formule
établie en i925 par le Tribunal arbitral mixte.

%k
* *

Je suis donc d’avis que la compétence de la Cour, dans la
présente instance, doit, si elle existe, étre tirée du Traité belgo-
bulgare du 23 juin 1937; qu’en vertu de l’article premier de ce
traité, la Cour n’est pas compétente pour connaître de la
demande belge relative à la promulgation de la loi bulgare du
3 février 1936; et qu’en vertu de l’article 3 dudit traité, la
Cour est empêchée d’exercer la compétence qui lui serait conférée
par l’article 4 du traité, pour connaître de la demande belge
fondée sur les actes exercés en 1934 par l'Administration des
Mines de l’État et sur les jugements rendus par les tribunaux
bulgares, relativement à l’application de la formule établie en
1925 par le Tribunal arbitral mixte.

Étant donnée cette manière de voir, il n’est pas nécessaire
d’examiner d’autres questions qui ont été discutées devant la Cour.

Pour ces motifs, j'estime que l'exception préliminaire soulevée
par le Gouvernement bulgare devrait être retenue.

(Signé) MaNLEY O. Hupson.

75
